NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                          No. 19-1766
                                          __________

                                   OLANIYAN ADEFUMI,
                                               Appellant

                                               v.

                                  REBECCA PROSPER,
                                   CITY SOLICITOR
                         ____________________________________

                       On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                           (D.C. Civil Action No. 2-19-cv-01165)
                        District Judge: Honorable Cynthia M. Rufe
                        ____________________________________

                       Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     November 8, 2019

            Before: AMBRO, GREENAWAY, JR., and PORTER, Circuit Judges

                              (Opinion filed November 27, 2019)
                                         ___________

                                          OPINION*
                                         ___________

PER CURIAM

         Pro se appellant Olaniyan Mtundu Adefumi appeals from the District Court’s

order dismissing his complaint. For the following reasons, we will affirm.


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
                                              I.

       In December 2018, Adefumi filed a complaint in the District Court against

Rebecca Prosper, an attorney with the City of Philadelphia Law Department. In the

complaint, Adefumi claimed that Prosper had violated his federal civil rights while

defending his lawsuit against a doctor at a city clinic. Specifically, Adefumi alleged that

Prosper had: (1) failed to “report his witnesses by the due[] date”; (2) falsely advised the

District Court that Adefumi had a criminal record; and (3) falsely accused Adefumi of

improperly delivering a “court notice” to the defendant. The District Court granted

Adefumi leave to proceed in forma pauperis but dismissed the complaint with prejudice

for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Adefumi moved to

reopen the case under Rule 60(b) of the Federal Rules of Civil Procedure, but, by order

entered February 22, 2019, the District Court denied relief.1

       The following month, in March 2019, Adefumi filed a second complaint against

Prosper in the District Court. Adefumi again alleged that Prosper had falsely accused

him of personally delivering a court notice to the defendant. Adefumi also checked the

box for “Assault, Defamation” in the form complaint. The District Court dismissed the

second complaint pursuant to § 1915(e)(2)(B)(ii), concluding that Adefumi had not stated




constitute binding precedent.
1
  We dismissed Adefumi’s appeal for lack of jurisdiction because his notice of appeal
was untimely. Adefumi v. Prosper, C.A. No. 19-1765 (ordered entered on Aug. 30,
2019).


                                              2
a viable claim under 42 U.S.C. § 1983 or any other federal statute. Adefumi timely

appealed.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s dismissal under § 1915(e)(2)(B). Allah v. Seiverling, 229 F.3d

220, 223 (3d Cir. 2000). We may affirm the District Court’s judgment on any grounds

supported by the record. See Hughes v. Long, 242 F.3d 121, 122 n.1 (3d Cir. 2001).

                                             III.

       We will affirm on the ground that Adefumi’s claims are barred under the doctrine

of res judicata. Res judicata applies when there has been “(1) a final judgment on the

merits in a prior suit involving; (2) the same parties or their privies; and (3) a subsequent

suit based on the same causes of action.” Sheridan v. NGK Metals Corp., 609 F.3d 239,

260 (3d Cir. 2010) (quoting Churchill v. Star Enters., 183 F.3d 184, 194 (3d Cir. 1999)).

Adefumi raised the same allegations against the same defendant in his first complaint,

and the District Court dismissed that complaint for failure to state a claim, which

constitutes a “final judgment on the merits” for purposes of res judicata. See Federated

Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 399 n.3 (1981). To the extent that Adefumi

may have been attempting to assert a new legal theory when he checked the box for

“Assault, Defamation” in the second form complaint, any such claim likewise would be

barred because he could have presented that theory in the prior complaint. See In re

Mullarkey, 536 F.3d 215, 225 (3d Cir. 2008) (“The doctrine of res judicata bars not only


                                              3
claims that were brought in a previous action, but also claims that could have been

brought.”). Adefumi was therefore barred from maintaining these claims in this action.

Amendment would have been futile. See Grayson v. Mayview State Hosp., 293 F.3d

103, 112-13 (3d Cir. 2002).

                                           IV.

      Accordingly, we will affirm.




                                            4